DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 



Claim(s)
Generic Placeholder or “means for”
Functional Language
Corresponding Structure
1-12
an opening/closing “member”
movable between an open position and a closed position with respect to the apparatus body
“door member” [0087]
1-12
a first movable “member”
configured to move toward the first side in the first direction in accordance with the movement of the opening/closing member from the closed position to the open position… configured to move a first end portion of the transfer member from the first position to the second position during a movement of the first movable member toward the first side in the first direction
“separation lever” [0044]
1-12
a second movable  “member”
configured to move in a second direction along the rotational axis direction in accordance with the movement of the first movable member toward the first side in the first direction…configured to move a second end portion of the transfer member from the first position to the second position during a movement of the second movable member in the second direction, the second end portion being provided on a second side opposite from the first side in the rotational axis direction
“a separation rod” [0044]


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 2, 5, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. U.S Patent No.: 5,572,305.
Regarding Claim 1, Hayashi teaches an image forming apparatus (figure 4) comprising: 
an image bearing member (1) configured to bear an image; 
an apparatus body including a transfer member (8) configured to transfer the image borne on the image bearing member to a recording material, the transfer member being movable between a first position in which the transfer member is in contact with the image bearing member and a second position in which the transfer member is separated from the image bearing member (see col.3, lns.11-16, which discusses contact and separation of the transfer roller to the drum); and 
an opening/closing member (32) arranged on a side portion of the apparatus body on a first side in a first direction and movable between an open position and a closed position with respect to the apparatus body (see figure 6), the first direction being a direction orthogonal to a rotational axis direction of the image bearing member, 
wherein the apparatus body further includes a movement mechanism configured to move the transfer member in accordance with a movement of the opening/closing member, and 
wherein the movement mechanism includes 
a first movable member (33 and 34) configured to move toward the first side in the first direction in accordance with the movement of the opening/closing member from the closed position to the open position, the first movable member being configured to move a first end portion of the transfer member from the first position to the second position during a movement of the first movable member toward the first side in the first direction (see figures 7, 9A, and 9B in which 33 and 34 move upward, in a direction perpendicular to the axial direction, which in turn moves the transfer member from a first position to a second position), the first movable member being provided on a first side, on which the first end portion is provided, in the rotational axis direction (seen in figure 7), and 
a second movable  member (29 and 30) configured to move in a second direction along the rotational axis direction in accordance with the movement of the first movable member toward the first side in the first direction (seen in figure 7), the second movable member being configured to move a second end portion of the transfer member from the first position to the second position during a movement of the second movable member in the second direction (seen in figure 7), the second end portion being provided on a second side opposite from the first side in the rotational axis direction (seen in figure 7).
Regarding Claim 2, Hayashi teaches the image forming apparatus according to claim 1, further comprising a process cartridge including the image bearing member, wherein in a state where the opening/closing member is at the open position, the process cartridge is exposed to an outside of the apparatus body and is allowed to be attached to and detached from the apparatus body (seen in figure 7).
Regarding Claim 5, Hayashi teaches the image forming apparatus according to claim 1, wherein in a case where the opening/closing member is moved from the open position to the closed position in a state where the transfer member is at the second position, the transfer member is configured to be retained at the second position at a point of time when the opening/closing member reaches the closed position, and thereafter to be moved from the second position to the first position before an image forming operation for the recording material is started (seen in figure 7).
Regarding Claim 10, Hayashi teaches the image forming apparatus according to claim 1, wherein, in a case where the opening/closing member is moved from the open position to the closed position in a state where the transfer member is at the second position, the transfer member is configured to be moved from the second position to the first position by the movement mechanism in accordance with the movement of the opening/closing member from the open position to the closed position (see figure 7).
Allowable Subject Matter
Claims 3-4, 6-9, and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852